      Case 2:17-cv-10721-JTM-JVM Document 440 Filed 07/06/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON, ET AL.,                         *     CIVIL ACTION
     Plaintiffs                                    *     NO. 17-10721
                                                   *
 VERSUS                                            *     SECTION: "H" (1)
                                                   *
 LEON CANNIZZARO, ET AL.,                          *     JUDGE JANE TRICHE MILAZZO
    Defendants                                     *
                                                   *     MAGISTRATE JUDGE
                                                   *     JANIS VAN MEERVELD


               ORDER RESCHEDULING SETTLEMENT CONFERENCE

       At the request of the parties,

       IT IS ORDERED that the settlement conference currently scheduled for Monday, July 12,

2021 at 11:00 a.m., before the undersigned Magistrate Judge, is RESCHEDULED to Tuesday,

July 13, 2021 at 9:00 a.m. All other requirements for the conference remain as set forth in the

Order Scheduling Settlement Conference (Rec. Doc. 436).

       New Orleans, Louisiana, this 6th day of July, 2021.




                                                            Janis van Meerveld
                                                       United States Magistrate Judge
